Title: From Thomas Jefferson to Christopher Gore, 22 November 1793
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Germantown Nov. 22. 1793.

In the inclosed gazette is a paper purporting to be a Protest of the Consul Dannery against the revocation of the Exequatur of Mr. Duplaine issued by the President. Before the President proceeds to consider what notice such a protest would call for from him, he thinks it requisite to be assured that the paper is genuine. I have therefore to ask the favor of you to endeavor to procure authentic proof of the paper, and to transmit it to me. Whether the original has been deposited with the Lieutenant governor, or in any court, from whence either that or any copy of it can be obtained certified, or whether there be no other means of procuring evidence of it but the calling on Mr. Dannery to avow or disavow it, you will be best able to decide. I have the honor to be with respect Sir Your most obedt & most humble servt.

Th: Jefferson

